Citation Nr: 0006894	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-13 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet and peripheral neuropathy of the feet.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to May 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied to 
entitlement to service connection for residuals of frostbite 
to the feet and peripheral neuropathy of the feet.

This case was previously at the Board, at which time the 
issue of entitlement to service connection for residuals of 
frostbite was remanded by the Board in June 1997 for further 
development.  The Board is satisfied that the remand 
directives were accomplished and that no further development 
is required so as to render a fair and equitable 
determination in this case. 


FINDING OF FACT

There is no competent evidence of record indicating that the 
veteran's residuals of frostbite of the feet and peripheral 
neuropathy of the feet was incurred in service.


CONCLUSION OF LAW

The veteran's residuals of frostbite of the feet and 
peripheral neuropathy of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Included in the veteran's service medical records are sick 
call records that date from 1967 to 1970 that are negative 
for any pertinent notations, complaints, or clinical 
findings.  A separation examination dated in May 1971 is 
silent for any information related to the veteran's current 
claim.

Private medical doctor's statements and treatment records 
dated from November 1993 to February 1994 reveal the 
veteran's complaints of numbness and tingling in his feet 
that had been ongoing for the prior six months.  The veteran 
reported that his symptoms were related to the time in 1967 
when he was on an icebreaker and experienced frostbite of his 
feet.  Also noted is that the veteran was never hospitalized 
or treated for his frostbite.  The diagnosis rendered at the 
time of the examination was possible neuropathy of the feet 
and tinea pedis.  

A clinical record dated in December 1993 reveals an 
assessment of neuropathy and B12 deficiency.  Follow-up 
medical records reveal B12 treatment and diagnoses of mild 
sensory neuropathy.  A neuromuscular electrodiagnosis 
conducted on February 1994 revealed a diagnosis of mild 
sensory neuropathy consistent with B12 neuropathy.

A report from VA examination dated in June 1994 discloses the 
veteran's exposure to cold to his feet while in Alaska during 
service and subsequent complaints of numbness in his feet.  
The examiner noted that the veteran was in B12 treatment for 
his peripheral neuritis.  On examination, the examiner noted 
that the veteran had sensory changes in both feet, apparently 
having been diagnosed as peripheral neuritis, secondary to 
B12 deficiency.  The examiner further stated that most of the 
veteran's numbness relates to that, but that there might be 
some mild numbness from the cold exposure as well.  

In a Social Industrial Survey evaluation dated in May 1994 
related to other matters, there is a detail history that 
includes the veteran's time on the ship in Alaska while in 
service and his duties that required exposure to icy 
conditions.

A statement dated in January 1995 by a private medical doctor 
reveals an assessment of peripheral neuropathy.  In May 1995, 
the veteran submitted copies of diary sections that refer to 
his time on the ship in the Arctic.  

VA examination dated in May 1998 is of record that reveals 
that the veteran has had problems with his feet, such as 
numbness and tingling, since he was in service and working on 
an icebreaker.  The veteran reported that he never went to 
sick call for his feet problem for such complaints because 
they were not allowed to go on sick call records.  The 
examiner examined the veteran and noted that his records 
document polyneuropathy beginning around 1992 or 1993 with 
progression until the time that he started with B12 
injections.  

Further, the examiner noted that the veteran's symptoms 
likely were aggravated by the veteran's use of alcohol.  
Also, the examiner rendered an opinion that due to the nature 
of the reasons the veteran reported for sick call, it 
appeared that he would have presented himself for sick call 
for anything more severe than some mild paresthesias 
associated with the cooling of his feet rather than actual 
frostbite.  Furthermore, the examiner noted that a frostbite 
injury in 1968 should not produce an acute worsening 
associated with gait clumsiness some 24 years later.  
Overall, the examiner reported that neither the veteran's 
records nor the veteran's history support the diagnosis of 
polyneuropathy related to frostbite injury.  

The veteran sent in a waiver of review by the RO of evidence 
submitted since the RO's last denial that includes a 
favorable outcome by the Social Security Administration for 
the veteran's disability claim and his original diary from 
service.  Included in the evaluation is a statement that 
refers to the veteran's diagnosis of peripheral neuropathy in 
his feet and related symptomatology.  

Analysis

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In this veteran's case, he has established a well grounded 
claim in that he has submitted competent evidence of a 
plausible claim.  38 U.S.C.A. § 5107(a).  Essentially, the 
veteran was exposed to cold conditions while serving on an 
icebreaker in service and has presented medical evidence of 
post-service disability that potentially bears a relationship 
to his inservice experience.  Nonetheless, in light of the 
medical evidence of record, the veteran's service connection 
claim fails. 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303.  The evidence most probative in this 
determination is the VA examiner's opinion rendered during 
the May 1998 examination.

The record supports that residuals of frostbite first arose 
in 1993, some 25 years after the veteran reportedly 
experienced symptoms of frostbite.  Essentially, during the 
1998 examination, the examiner stated that the veteran's 
inservice frostbite injury that occurred some time in 1968 
would not present symptoms 25 years after the fact.  
Specifically, the examiner reported that neither the 
veteran's records nor the veteran's history support a 
diagnosis of polyneuropathy related to frostbite injury.  
Thus, in this light, the veteran's service connection claim 
fails.  Id.  

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  Nonetheless, overall, the Board has 
determined that the weight of the evidence in this veteran's 
case preponderates against a finding of entitlement to 
service connection for residuals of frostbite and peripheral 
neuropathy.  Thus, there is no reasonable doubt.  Id.  While 
it is true that during the VA examination conducted in June 
1994, the examiner reported that sensory changes in the 
veteran's feet might be due to cold exposure in part, such 
statement in and of itself, when weighed with such evidence 
as the VA examiner's opinion in 1998 does not render a 
favorable outcome. 

Significantly, the examiner's statement in 1994 amounts to 
speculation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Mere medical possibilities and unsupported medical opinions 
carry negligible probative weight.  Additionally, the Court 
in Tirpak further commented that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative in 
nature to establish the presence of the claimed disorder or 
the relationship thereto.  Therefore, the Board concludes 
that the statement rendered by the examiner is not sufficient 
for the purpose of establishing service connection.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995). 

Moreover, the veteran in this case has not presented evidence 
of such skills and qualifications so as to render a medical 
opinion competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).  Thus, in this respect, the 
veteran's assertions to the effect that his current neuritis 
relates to his period of time when he served on an icebreaker 
in service do not constitute competent evidence so as to 
establish entitlement to service connection.  Id.  

Therefore, in light of the above, this veteran's claim is 
denied.



ORDER

Entitlement to service connection for residuals of frostbite 
and peripheral neuropathy of the feet is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

